COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00474-CR


Ex parte Justin Green                      §    From the 97th District Court

                                           §    of Clay County (2012-0002C-CR)

                                           §    February 13, 2014

                                           §    Opinion by Justice Meier

                                           §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Bill Meier_______________________
                                        Justice Bill Meier